Citation Nr: 1825996	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO. 14-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as secondary to residuals, post laminectomy of L4 and L5 with degenerative disc disease (lumbar spine disability).

2. Entitlement to service connection for left shoulder tendonitis, to include as secondary to lumbar spine disability.

3. Entitlement to service connection for right shoulder tendonitis, to include as secondary to lumbar spine disability.

4. Entitlement to service connection for an eye disability.

5. Entitlement to a compensable disability rating for headaches.




REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2015, the Board remanded the issues listed on the title page for additional development. The case has since returned to the Board for further consideration.

The Veteran's STRs contain records belonging to another veteran with the initials C.E.H. These STRs continue through June 1985, even though the Veteran concluded service in February 1972. Although the STRs do reflect that some of the records correctly reference the Veteran, they are combined with records for the veteran with the initials C.E.H. Accordingly, the RO must remove and appropriately file the records for the other individual with that individual's VBMS claims file.


FINDINGS OF FACT

1. The Veteran's DDD of the cervical spine was not incurred in or otherwise related to service; is not proximately due to, or aggravated by, the Veteran's service-connected lumbar spine disability.

2. The Veteran's left shoulder tendonitis was not incurred in or otherwise related to service and is not proximately due to, or aggravated by, the Veteran's service-connected lumbar spine disability.

3. The Veteran's right shoulder tendonitis was not incurred in or otherwise related to service and is not proximately due, to or aggravated by, the Veteran's service-connected lumbar spine disability.

4. The Veteran's eye disability was not incurred in or otherwise related to service.

5. The Veteran failed, without good cause, to respond to attempts to schedule a VA examination in conjunction with a claim for entitlement to a compensable disability rating for headaches. Neither the Veteran nor his representative has asserted that the Veteran failed to receive any correspondence, submitted a statement of good cause for his failure to respond to requests to schedule the VA examinations in connection with a claim for increase, or expressed a willingness to schedule new VA examinations.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for DDD of the cervical spine, to include as secondary to the lumbar spine disability, to have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for entitlement to service connection for left shoulder tendonitis, to include as secondary to the lumbar spine disability, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for entitlement to service connection for right shoulder tendonitis, to include as secondary to the lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for entitlement to service connection for an eye disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The claim for entitlement to compensable disability rating for headaches is denied on the basis of failure to report for a VA medical examination in connection with a claim for increase. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The Veteran contends that service records related to his service on the USS Massey are not present in the record. In July 2015, the Board remanded the case to request that the Veteran provide more details as to the blast injury he says he incurred while on the USS Massey and to conduct a search for these records. However, the Veteran has not responded to requests for more information to corroborate the event. Accordingly, VA has fulfilled the duty to assist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in July 2015, the Board remanded the claims to the AOJ for additional development and to schedule a VA examination. The AOJ attempted to schedule a VA examination for the Veteran, although the Veteran ultimately did not respond to communications to schedule the examination. Additionally, the Board also sought more detailed information regarding the Veteran's claim that he sustained a blast injury to his eyes while in service. Neither the Veteran nor his representative has responded to the request for additional information. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. DDD of the cervical spine

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for DDD of the cervical spine on a direct or secondary basis. The reasons follow.
 
The Veteran has been diagnosed with degenerative disc disease of the cervical spine, and thus there is evidence of a current disability. 

However, as to direct service incurrence, the Veteran's claim fails on the in-service disease or injury. The service treatment records (STRs) show that the Veteran was found to have clinically normal evaluations of his neck in September 1969, September 1970 and October 1970. The Veteran's STRs reflect numerous complaints regarding other disabilities he experienced during service; however, there are no indications of complaints of symptoms related to the Veteran's neck. 

The Veteran was admitted to Great Lakes Naval Hospital in September 1971 after being found unfit for duty due to a physical injury to his back. The Veteran complained of symptoms related to his back, arms, lower extremities, and headaches, but did not complain of an injuries or symptoms related to his neck. The Veteran was diagnosed with chronic lumbosacral strain and mild sciatica of the left lower extremity. When finding the Veteran was unfit for duty by the Navy, the Veteran's low back and left lower extremity disabilities were noted, however there was no mention of a neck disability. If the Veteran had been experiencing neck pain, the Board finds he would have reported such, as he reported other musculoskeletal symptoms. This evidence tends to weigh against a finding of DDD of the cervical spine during service.

The Veteran contends that the injury to his back that left him unfit for duty, also resulted in his neck disability. However, the record does not reflect that the Veteran complained of neck injuries or other neck symptoms while seeking treatment for his back injury and resulting back pain. Accordingly, the Veteran's statement of an in-service neck injury is found not credible, and the Board assigns it no probative value.

The fact that the Veteran complained of other symptoms, but not symptoms related to his neck, was found to have clinically normal findings in his neck in September 1969, September 1970, and October 1970, and was later diagnosed with low back and lower extremity disabilities, but not a neck or cervical spine disability, all tend to weigh against a finding of a neck or cervical spine injury during service.

Post-service records from the same hospital showed that the Veteran continued to seek treatment in October 1973 and January 1974 from this facility, and while numerous examinations and diagnostic tests were performed, the Veteran did not complain of neck symptoms, nor was he diagnosed with any neck disability. Additionally, records from these visits indicate complaints of other symptoms and diagnoses of other disabilities. A VA examination from March 1977 found a normal clinical evaluation of the neck. The fact that the Veteran did not complain of neck symptoms, and was not diagnosed with a neck disability, for at least five years after service, tend to establish that DDD of the cervical spine did not have its onset in service
 
A July 2013 VA examination noted that the Veteran first demonstrated DDD of the cervical spine in 2005, which is approximately 33 years following service discharge, and tends to establish that the Veteran's DDD of the cervical spine did not have its onset in service. To the extent that the Veteran had implied that DDD of the cervical spine had its onset in service, his service treatment records refute such a finding.

As to secondary service connection, in the July 2013 VA examination report, the examiner concluded that DDD of the cervical spine could not be related to the Veteran's lumbar spine disability. The examiner explained that there is no mechanism of action to produce a reasonably explained connection between the DDD of the neck and the Veteran's service-connected lumbar spine disability. The examiner further stated that there is no supportive evidence of treating providers for a connection between the Veteran's DDD of the cervical spine and his lumbar spine disability. This is evidence against a finding that DDD of the cervical spine is caused by the service-connected lumbar spine disability. 

In a November 2016 VA opinion, the examiner opined that the Veteran's DDD of the cervical spine was not aggravated by his service-connected lumbar spine disability. The examiner explained that there is no mechanism of action for which the lumbar spine disability could aggravate the Veteran's DDD of the cervical spine. The examiner further attributed the Veteran's progression of DDD of the cervical spine to age and gravity, but not the Veteran's lumbar spine disability. This is evidence against a finding that DDD of the cervical spine is aggravated by the service-connected lumbar spine disability. 

To the extent that the Veteran has asserted that DDD of the cervical spine is related to a service-connected disability, his opinion is outweighed by the July 2013 and November 2016 examiner's opinions, who found no relationship between the Veteran's lumbar spine disability and DDD of the cervical spine.
 
There were no complaints, diagnosis, or treatment for this a cervical spine disorder for over 33 years following service discharge. As noted by the July 2013 VA examiner, this disorder was first evidenced in 2005. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 33 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for DDD of the cervical spine. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Left and right shoulder tendonitis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for left shoulder tendonitis and right shoulder tendonitis (herein bilateral shoulder tendonitis) on either a direct or secondary basis. The reasons follow.
 
The Veteran has been diagnosed with bilateral shoulder tendonitis, and thus there is evidence of a current disability. 

However, as to direct service incurrence, the Veteran's claim fails on the in-service disease or injury. The STRs show that the Veteran was found to have clinically normal evaluations of his upper extremities in September 1969, September 1970 and October 1970. The Veteran's STRs reflect numerous complaints regarding other disabilities; however, do not indicate complaints of symptoms related to the Veteran's upper extremities. 
 
As mentioned above, the Veteran was admitted to Great Lakes Naval Hospital in September 1971 after being found unfit for duty due to a physical injury to his back. The Veteran complained of numbness in his arms, but was not diagnosed with tendonitis, or any other disability, in his shoulders. Instead, the Veteran was diagnosed with chronic lumbosacral strain and mild sciatica of the left lower extremity. The examination noted that the Veteran's general physical examination was unremarkable except for his musculoskeletal system, where issues related to the low back and lower extremities were noted.

The Veteran contends that the injury to his back that left him unfit for duty, also resulted in his bilateral shoulder tendonitis. However, the record does not reflect that the Veteran complained of shoulder injuries or other symptoms while seeking treatment for his back injury. Accordingly, the Veteran's statement in inconsistent with the evidence of record, and the Board assigns it no probative value.

The fact that the Veteran complained of other symptoms, but not symptoms related to his shoulders, was found to have clinically normal findings in his upper extremities in September 1969, September 1970, and October 1970, and was later diagnosed with low back and lower extremity disabilities, but not shoulder tendonitis on either side, all tend to weigh against a finding of a shoulder tendonitis during service.

When finding the Veteran was unfit for duty by the Navy, the Veteran's low back and left lower extremity disabilities were noted, however, there was no mention of a shoulder disability on either side. This evidence tends to weigh against a finding of left or right shoulder tendonitis during service.

Post-service records from the same hospital showed that the Veteran continued to seek treatment in October 1973 and January 1974 from this facility, and while numerous examinations and diagnostic tests were performed, the Veteran did not complain of shoulder symptoms, and he was not diagnosed with any shoulder disability. Records from these visits indicate complaints of other symptoms and diagnoses of other disabilities. The fact that the Veteran did not complain of shoulder symptoms, and was not diagnosed with a shoulder disability, for at least two years after service, tend to establish that bilateral shoulder tendonitis did not have its onset in service. The record demonstrates that the Veteran first began complaining of shoulder pain in 2006, which is approximately 34 years after service, and tends to establish that the Veteran's bilateral shoulder tendonitis did not have its onset in service.
 
As to secondary service connection, in the July 2013 VA examination report, the examiner concluded that bilateral shoulder tendonitis could not be related to the Veteran's lumbar spine disability. The examiner explained that there was no mechanism of action to reasonably explain a connection between bilateral shoulder tendonitis and the Veteran's service-connected lumbar spine disability. This is evidence against a finding that bilateral shoulder tendonitis is caused by the service-connected lumbar spine disability. 

In a November 2016 VA opinion, the examiner opined that the Veteran's bilateral shoulder tendonitis was not aggravated by his service-connected lumbar spine disability. The examiner explained that there is there is no mechanism of action for which the lumbar spine disability could aggravate the bilateral shoulder tendonitis. This is evidence against a finding that bilateral shoulder tendonitis was aggravated by the Veteran's service-connected lumbar spine disability.

To the extent that the Veteran has asserted that bilateral shoulder tendonitis is related to a service-connected disability, his opinion is outweighed by the July 2013 and November 2016 examiner's opinions, who found no relationship between the Veteran's lumbar spine disability and DDD of the cervical spine.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral shoulder tendonitis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

C. Eye disability

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an eye disability. The reasons follow.

The Veteran has been diagnosed with pre-surgical cataracts, dry eyes, and chronic posterior vitreous detachment OS, and thus there is evidence of a current disability.

However, as to service incurrence, the Veteran's claim fails on an in-service disease or injury. The STRs show that the Veteran was assessed to have clinically normal findings in his eyes in September 1969, September 1970, and October 1970. The Veteran's STRs reflect numerous complaints regarding other disabilities; however do not indicate complaints of symptoms related to the Veteran's eyes. The fact that the Veteran complained of other issues, but not symptoms related to his eyes, and was found to have clinically normal findings in his eyes in September 1969, September 1970, and October 1970, all tend to weigh against a finding of an eye disability during service.

The Veteran has generally asserted that his STRs are incomplete, as they do not show treatment for an eye injury that occurred while serving aboard the USS Massey during service. In this regard, the Veteran has asserted that he was treated by a corpsman after receiving a blast injury to his eyes from a foreign substance while standing fire watch aboard the USS Massey. The Veteran's representative requested that VA obtain ship records relating to this incident, adding that the Veteran was exposed to toxic gases. In July 2015 the Board remanded the case to obtain the relevant records. However, as documented in an October 2016 VA memorandum, the Veteran failed to respond to requests for information to corroborate the event, to include providing a month and year of this injury. Accordingly, the incident relating to the Veteran's blast injury cannot be verified.

The Veteran states that he was in the Great Lakes Naval Hospital for eighteen months during service for recovery from the blast injury. However, the Veteran's available STRs do not support that this event occurred, and while records from Great Lakes Naval Hospital confirm that the Veteran received treatment at that facility, they show that the Veteran was treated for injuries to his back. Hospital records confirm complaints of symptoms related to the Veteran's back, arms, and lower extremities. The Veteran reported a history of severe headaches, with symptoms of blurred vision and photophobia. However, given the context of the Veteran's statement, the Board finds that this report pertains to the Veteran's service-connected headache disability, as blurred vision and photophobia are common symptoms of migraine headaches. The fact that the Veteran complained of symptoms related to his back, arms, lower extremities, and headaches, but did not complain of an injury to the eye, or an eye disability, tend to weigh against a finding of an eye disability during service.

Furthermore, hospital records indicate that the Veteran's medical history was unremarkable and noncontributory. These records do not otherwise support the Veteran's contentions of a blast injury. In an April 1972 VA examination, the examiner noted that the Veteran was admitted to Great Lakes Naval Hospital after he slipped on ice and injured his back. There was no documentation of having sustained an eye injury or a blast to his eyes at that time.

The Veteran's statements about a blast injury resulting in admission to the Great Lakes Naval Hospital are contradicted by the preponderance of the evidence. Records from the hospital do not support complaints of a blast injury to the Veteran's eyes, and later VA records show that the Veteran was admitted to the hospital due to falling on the ice and injuring his back. Therefore, the Veteran's statements, made in connection with his pending claim for VA benefits, that his eye disability is due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible. Consequently, the Board assigns no probative weight to such statements.

During the April 1972 VA examination, the Veteran complained of symptoms related to his back, nausea, and headaches, but did not complain of symptoms related to his eyes. The examination revealed normal clinical findings in the Veteran's eyes. A subsequent VA examination in September 1972 is similarly absent for complaints about the Veteran's eyes, while continuing to discuss other disabilities. The fact that the Veteran did not complain of injuries or other symptoms related to his eyes at two separate VA examinations, both performed within one year of separation from service tends to weigh against a finding of an eye disability during service.

The Board reiterates that the Veteran has not assisted VA in substantiating this claim even after it was clear from the July 2015 remand that the Board needed additional information in connection with this claim. Accordingly, there is no competent and credible evidence to establish that the Veteran suffered from a blast injury to the eyes, or that his eye disability was incurred in or otherwise related to service, and the claim is denied. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an eye disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

III. Failure to appear for VA examination in relation to the Veteran's headache disability

In a May 1972 rating decision, the Veteran was granted service connection for headaches, and assigned a noncompensable evaluation effective February 23, 1972.  In the April 2012 rating decision on appeal, the RO continued the noncompensable evaluation. In July 2015, the Board remanded the Veteran's claim in order to obtain VA treatment records and to afford the Veteran a VA examination regarding the current severity of his service-connected headaches, currently rated as noncompensable. Both the Veteran and his representative were sent a copy of the Board remand.

Pursuant to the Board's July 2015 remand, the AOJ attempted to schedule VA examinations for the Veteran, although the Veteran ultimately failed to respond to the requests to schedule the examinations. 

On January 23, 2017, VA sent a letter to the Veteran's address advising him of the need for a VA examination to complete his claim. The Veteran's representative also received a copy of this letter. VA attempted to contact the Veteran again via a letter on March 9, 2017, referencing its inability to reach the Veteran via telephone. VA left two voicemails for the Veteran regarding the examination, however neither call was returned. VA treatment records show that the Veteran continued to seek treatment at VA facilities through March 2017.

With respect to the Veteran's failure to report for an examination by failing to respond to VA as it attempted to schedule an examination, the U.S. Court of Appeals for Veterans Claims has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Here, there is no indication in the record that mail related to the scheduling of the VA examination was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

In April 2015, mail sent to the Veteran's representative was returned to VA. However, the record reflects that the representative's address had changed, and since VA has recorded the change of address, no mail has been returned from the representative's address. In fact, the Veteran's representative wrote a letter in response to the Supplemental Statement of the Case (SSOC) thus confirming receipt.

The record does not reflect that any of the notices attempting to schedule the examination or the July 2015 Board decision itself were returned as undeliverable. Thus, the Veteran is presumed to have received them. In the July 2015 remand, the Board provided the Veteran with the provisions of 38 C.F.R. § 3.655, which informed him that the failure to report for a VA examination in connection with a claim for increase without evidence of good cause could result in the denial of his claim. Thus, the Veteran was put on notice that he could submit evidence of good cause for his failure to respond to the requests to schedule the examination and essentially informed the Veteran that the examination had the potential to provide instrumental evidence.

Moreover, neither the Veteran nor his representative has provided good cause for the Veteran's failure to respond to requests to schedule the VA examination nor have they indicated a desire to have an examination scheduled. The SSOC sent to the Veteran and his representative in April 2017 informed the Veteran that VA had attempted to contact him to schedule the examination and that he had not responded to VA's attempts to contact him. It told the Veteran that when he was ready to appear for an examination to contact VA or that he could submit a Disability Benefits Questionnaire to substantiate entitlement to a compensable rating for his headaches. Thus, the Veteran was informed that VA was trying to schedule his examination, and at no time after the April 2017 SSOC did the Veteran express a willingness to appear for an examination. Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a VA examination. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); 38 C.F.R. § 3.655(a), (b). Neither the Veteran nor his representative have provided any reason showing good cause or explaining why he failed to respond to the requests to schedule him for the examination.

VA has attempted multiple modes of communication to attempt to schedule this examination, however the Veteran has not responded. There has been no indication that the communications have not been received. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. The provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.

As the Veteran failed to respond to requests from VA to schedule him for an examination in connection with his claim for increase, and he has not shown good cause for failing to appear or provided any explanation for not responding to VA's requests, the Veteran's increased rating claim on appeal is denied as a matter of law. See 38 C.F.R. § 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for DDD of the cervical spine, to include as secondary to lumbar spine disability is denied.

Entitlement to service connection for left shoulder tendonitis, to include as secondary to lumbar spine disability is denied.

Entitlement to service connection for right shoulder tendonitis, to include as secondary to lumbar spine disability is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to a compensable disability rating for headaches is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


